DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 6, 2022 has been fully considered. In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bechara (US 4,542,214) in view of Rasshofer et al (US 4,500,656) (Rasshofer’656) only, or alternatively in further view of Guidetti et al (US 2006/0135634).

4. The rejection is adequately set forth on pages 4-13 of an Office action mailed on June 8, 2022 and is incorporated here by reference.

5.  Claims 1, 3-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bechara (US 4,542,214) in view of Rasshofer et al (US 4,500,656) (Rasshofer’656).

6. Bechara discloses a compound of formula I below, used in polyurethane compositions, which decomposes with evolution of carbon dioxide and thus is used as a blowing agent in plastic formulations (col. 2, lines 55-68; col. 3, lines 1-5; Abstract).


    PNG
    media_image1.png
    85
    152
    media_image1.png
    Greyscale
   Formula I
Wherein R3-R5 are alkyl groups of 1-3 carbons or hydroxyalkyl groups of up to 3 carbons (col. 2, lines 12-25).

7.  Specifically cited compounds are having Formulas II and III below (col. 4, lines 10-15; col. 4, lines 50-53):

    PNG
    media_image2.png
    115
    304
    media_image2.png
    Greyscale
 Formula II


    PNG
    media_image3.png
    120
    443
    media_image3.png
    Greyscale
 Formula III

8.  Thus, in the compound II above:
The moiety   
    PNG
    media_image4.png
    64
    109
    media_image4.png
    Greyscale
 corresponds to moiety A1- of claim 1, i.e. a bicarbonate;

The moiety 
    PNG
    media_image5.png
    37
    174
    media_image5.png
    Greyscale
 corresponds to Bm+ having m=1 and R being HOCH2CH2-    of claim 1.


9.  It is further noted that the overall moiety     
    
    PNG
    media_image6.png
    102
    176
    media_image6.png
    Greyscale

of Formula II above is substantially the same as the exemplified Bm+ presented on page 10 of Applicant’s arguments filed on November 29, 2021 (produced using dimethylamine)  with the exception of R being HOCH2CH2- in Formula II versus R being HOCH2-CH(CH3)- :


    PNG
    media_image7.png
    219
    638
    media_image7.png
    Greyscale


As explained in above Table (taken from page 10 of Applicant’s arguments filed on November 29, 2021), since the moiety encircled by the dotted line corresponds to one claimed ion  -+NR3H-, therefore the moiety

    PNG
    media_image5.png
    37
    174
    media_image5.png
    Greyscale

of Bechara appears to correspond to one claimed ion  -+NR3H- as well.

10. Though Bechara does not explicitly recite pH of the compound of Formulae I-III, since the compound of Formula II is the same as that claimed in instant invention, therefore, it will intrinsically and necessarily have, or would be reasonably expected to have a pH in the same ranges as those claimed in instant invention, i.e. 8-10, or 9-9.5 (as to instant claims 1, 3-4), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is further noted that the compound of Formula III above is cited as having pH in the range of 8.7-9.9 (Table V of Bechara).

11.  The compounds of Formula I are used in polyurethane formulations (Abstract).
It is further noted that the limitation “used for rigid polyurethane foam material” of claim 1 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

12. Though the alkanolamine salts of Bechara are produced using a method different from that claimed in claim 1, it is noted that claim 1 is a process-by-product claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

13. As to instant claim 6, the substituents R3-R5 in Formula I are independently alkyl groups of 1-3 carbons or hydroxyalkyl groups of up to 3 carbons (col. 2, lines 12-25). Thus, all of R3-R5 can be hydroxyalkyl groups of up to 3 carbons, i.e. the Formula I may include up to 3 of hydroxyethyl or hydroxypropyl groups.

14. Though Bechara discloses the alkanolamine bicarbonate salts of Formula I-III used as the blowing agent, Bechara does not explicitly recite the compounds of Formula I further comprising 5-30%wt of water.

15. However, Rasshofer’656 discloses a liquid carbonate and/or bicarbonates of an amine comprising a least one primary, a secondary or a tertiary amino group and at least one primary, secondary or tertiary hydroxyl group, such as hydroxyalkyl derivatives of primary amines, specifically carbonates  or bicarbonates of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxyalkyl)amines, more specifically carbonates or bicarbonates of N-( β-hydroxypropyl)-ethylenediamine or bis-( β-hydroxypropyl)propanediamine (col. 4, lines 40-25-60), wherein the N-( β-hydroxypropyl)-ethylenediamine or bis-( β-hydroxypropyl)propanediamine have been produced by a reaction of corresponding aliphatic diamines with propylene oxide (col. 4, lines 50-55; col. 4, lines 1-30), wherein 
the liquid amino-carbonate/bicarbonates further comprise 3-15%wt of water (col. 3, lines 54-68; col. 25-26, claims 4-6; col. 3, lines 68-col. 4, lines 1-22, also as to instant claims 1, 3-4), and are used as foaming agents (col. 22, lines 65-68; col. 6, lines 45-48).  The carbonates or bicarbonates of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxyalkyl)amines are cited as being preferred (col. 4, lines 1-5). Given the liquid carbonate and/or bicarbonate of an amine comprises a least one primary, a secondary or a tertiary amino group, it would have been obvious to a one of ordinary skill in the art to choose and apply the combination of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxypropyl)amine-carbonates/bicarbonates as well, especially since Rasshofer’656 explicitly teaches that mixtures of compounds maybe used, specifically mixtures of mono- and diethanolamine as amine group (col. 4, line 67-col. 5, line 4), and also teaches the preference of using a tertiary alkanolamine, such as tris-(β-hydroxypropyl)-amine  (col. 5, lines 10-15). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The specific Example 9.2 shows the use of combination of ethanolamine carbonate, diethanolamine carbonate and isopropanolamine carbonate as the foaming agent (col. 22, lines 31-68).
The alkanolamine carbonates of Rasshofer’656 are produced by reaction of alkanolamines with carbon dioxide in the presence of water (col. 3, lines 29-35; col. 4, lines 6-22col. 5, lines 29-40 of Rasshofer’656).

16. Since both Rasshofer’656 and Bechara  are related to bicarbonates of  alkanolamines, used as blowing/foaming agents, and thereby belong to the same field of endeavor, wherein Rasshofer’656 discloses the liquid bicarbonates of an amine comprising at least one primary, a secondary or a tertiary amino group and at least one primary, secondary or tertiary hydroxyl group and further Rasshofer’656 teaches such salts being used in combination with 3-15%wt of water, therefore, based on the combined teachings of Bechara   and Rasshofer’656, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include not only tertiary amine-containing alkanolamines, but further primary and/or secondary amine-containing alkanolamines to prepare the alkanolamine-bicarbonate salts of Bechara, given such is desired, and further to use the compounds of Formula I of Bechara in combination with 3-15%wt of water, as the blowing agent  as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

17. Since the blowing/foaming agent of Bechara in view of Rasshofer’656 is substantially the same as that claimed in instant invention, therefore, the blowing/foaming agent of Bechara in view of Rasshofer’656 will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including pH, that are the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Given the blowing /foaming agent comprises the compound of Formula I and water, therefore, the total amount of the alkanolamine-bicarbonate salt/compound and the water appear to constitute 100%wt of the blowing agent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01

Response to Arguments
18.  Applicant's arguments filed on September 6, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot. 

19. With respect to Applicant’s arguments regarding the rejection of Claims 1, 3-4, 6 under 35 U.S.C. 103 as being unpatentable over Bechara (US 4,542,214) in view of Rasshofer et al (US 4,500,656) (Rasshofer’656) only, or alternatively in further view of Guidetti et al (US 2006/0135634), it is noted that:
1) the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Rasshofer’656 and Guidetti et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

3) Instant claims are silent with respect to viscosity, salt formation ratio, crystallization, purity of the composition; and further relative hydrophilicity, hydrophobicity, binding force between the tertiary amine compound molecules and water molecules, as argued by Applicant. It is not clear what properties and at what level are the goal of instant invention.
It is not clear what is considered as “a compositionally complex mixture in terms of purity” produced in instant invention, as argued by Applicant.
4) It is not clear why the tertiary amine compounds of Bechara having “strong hydrophilicity” as cited by Applicant, similar to the strong hydrophilicity of alkanolamine of instant claim 1, would have salt formation ratio low, while the hydrophilic alkanolamines of instant claim 1 are having high salt formation ratio. Applicants have not provided any evidence that the alkanolamine salts of Bechara would have low salt formation ratio, especially since it is not clear what salt formation ratio is considered “low” or “high” in instant invention.
5) Bechara clearly discloses the alkanolamine bicarbonate salts as claimed in instant invention, either produced in relatively low amounts or high amounts, and which salts decompose with evolution of carbon dioxide and thus being used as a blowing agent (col. 2, lines 55-68; col. 3, lines 1-5; Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764